Title: To George Washington from Tobias Lear, 8 April 1793
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia April 8th 1793

I was very happy to learn that you had arrived safe and in good health at Mount Vernon. Your kind remembrance of myself and little family was received by us with gratitude and thankfulness.
On saturday a letter was brought here for you from Mr Seagrove: soon afterwards I saw General Knox, and learning from him that he had received no letters from that quarter, I carried your letter to him, and he concluded that it would be proper to open it (knowing it to be from Mr Seagrove) in order that if it contained any material information, the same might be known to his depa[r]tment before it could be sent to you and returned from thence. He accordingly opened it, and found therein, besides a letter addressed to you, one for himself, containing the disagreeable intelligence of Mr R. Seagrove’s store having been plundered by a party of Indians and two men killed therein, together with a relation of several other murders &c.—All of which the General said he should forward to you by this days mail. In the Evening another letter arrived from Mr Seagrove, which I likewise carried to Genl Knox, and upon opening it, was found to be a duplicate of that received in the forepart of the day—with a duplicate of the one for Genl Knox, with sundry papers enclosed therin, chiefly copies of talks which had been sent by Mr Seagrove in the month of February, to sundry chiefs of the Creeks, & to persons residing in their Nation. These were all left with Genl Knox, who promised to forward them to you.
General Knox seems to consider the affair mentioned in Mr Seagrove’s letter merely as a robbery committed by a few individual Indians, with instigation of the Spaniards, and as not indicating hostility on the part of the Creek Nation towards the United States. In this light Mr Seagrove appears likewise to hope it may be viewed. But I confess that it strikes my mind as bearing a more serious aspect—especially when combined with the other murders committed some days after—the expectation of the arrival of Bowles, and the number which he says has gone to the place where he is expected to arrive—and the general apprehension there appears to be of other parties being out on a similar errand.
The February Packet has arrived, and the enclosed papers of

this day will give the most material intelligence brought by her. Such was the public avidity to get the information from Europe, that two hand bills or supplimentary papers were printed & distributed yesterday. War having been declared on the part of France against Great Britain & Holland—in which it seems pretty certain that Spain will be involved also—it becomes a question with every one—what will be the event to the United States? And the universal hope is that they may not be drawn into it. But the opinions as to the course they must steer to avoid it, are exceedingly various & widely different from each other. Some there are who deprecate the whole French Nation—and who would be highly gratified in being able to impress their own sentiments upon the people at large in this Country. On the other hand, some are as enthusiastically disposed in favor of every thing that relates to the French, and consider this Country as under an obligation to give the most unequivocal proofs of its attachment to & preferrence of that Nation. These two parties, however, are not thought to comprehend a very large part of the people—the general & commanding sentiment seems to point to a cautious & prudent line of conduct—and happy indeed is it for this Country that such complete confidence is placed in its Chief Magistrate, that every one, after tireing himself with conjectures, rests satisfied, that, whatever may be the event, the true interests of the Country and the happiness of the people will be the objects kept in view by those who conduct our public affairs.
Altho’ it may argue a lack of wisdom for any one to predict the event of so important a business as the war between Great Britain & France, in this early stage of it; yet every person who has marked with any attention the circumstances which have preceded and the causes which have led to it—cannot help forming in his own mind an opinion on that subject.
The opinion I have formed is, that the Government of Great Britain will be more foiled in this contest than they ever were in any one before. I beleive they have engaged in it without the wish of the Nation—and that however obsequious the parliament may be—the government will be shortly without resources either of money or men for prosecuting the war. It seems almost impossible for them to increase their produce anything like the increase of their expenditures—and a dependence upon loans, with the present enormity of their public debt, appears to be out

of the question for any great object—That they cannot obtain men is evident from every quarter—to raise land forces they are driven to the paltry expedient of raising a number of Independent Companies, which according to their own statement, will consist of as many officers as men. They cannot obtain seamen, altho there has been a bounty offered for them beyond anything heretofore known—and it does not appear that they have ventured as yet upon what, until this period, they resorted to upon every occasion—viz. impressing. The dissenters & Roman Catholics of Great Br[i]tain & Ireland, will, in all human probability, seize this moment as the most favorable to obtain their just demands of being admitted to the full privileges of Citizens. Upon the whole, I doubt not of its ending in a Revolution of the Government of Great Britain. If, as I firmly beleive, the measures of the Government have been unpopular, and the Nation finds itself plunged into a war by those measures; it does not appear unlikely, upon a full view of circumstances, that the Nation will call a Convention without delay to place their government upon better & more equal ground than it now seems to stand on. If this opinion should be thought extravagant, as I have no doubt it would be by many, I can only say it is the result of impressions made upon my mind by facts & circumstances—and the event must prove whether I have estimated them rightly or not. Such appears to be the change in the political sentiments which have pervaded the more enlightened Nations of Europe within these ten years (occasioned by the success of the American Revolution) that it is hardly just to calculate upon the same event to spring from similar circumstances at this day—that sp[r]ang from them formerly.
I trust to your goodness to pardon the freedom with which I have given an opinion on so interesting and important a subject. I have given it to you only; for in my situation I do not feel myself at liberty to volunteer an opinion upon subjects in which the interests of our Country may be deeply involved.
The Commissions which you left for the Supervisor of New York and the Collector of Hampton have not been called for. Colo. Hamilton asked me some days ago whether I had heard you mention the mode which you wished should be pursued with respect to the Commission for the Supervisor of New York—I told him I had heard you say, that you should desire him to write to Mr Armstrong offering him the appointment—and at

the same time enclose a letter for Colo. Fish, in Mr Armstrong’s, with a request that he would cause it to be delivered to Colo. Fish in case he should himself decline the appointment. Colo. H. observed that he had understood something of that kind from you; but that he was not certain whether you had desired him to write or not; however he was now convinced from what I observed that you intended he should do so—and that he would accordingly do it.
Ms Lear and young Lincoln are well and unite with me in sentiments of respect & gratitude for you & best wishes for your health & happiness—My best regards attend Ms F. Washington—Mr Dandridge and all my friends near & about you. With the feelings of a grateful heart & with the truest Attachment I have the honor to be Sir, Your obliged, faithful & affectionate servant

Tobias Lear.

